Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 09/20/2022. In virtue of this communication, claims 1-4 as elected by applicant filled on 09/20/2022 are currently pending in the instant application.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. 
  
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 10/16/2020 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 10/16/2020 have been reviewed by Examiner and they are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2008/0021616), in view of Freese et al. (US 2018/0056750), further in view of Imaida et al. (JP 2011200394 A.)


As per claim 1, A tiptoe position estimating device, comprising: 
“a camera configured to capture an image of an interior of a vehicle;” (Aoki, Fig. 2, ¶[0053]-[0054], discloses in cabin cameras being installed inside of the vehicle to capture images.)
 “and a human body information acquisition unit configured to acquire, from a captured image obtained by capturing an image of a person seated on a seat in the interior by the camera,” (Aoki, ¶[0054], discloses As shown in FIG. 2, the camera 112 is disposed at an upper portion of an A-pillar 16 on the side of the passenger seat 14 to face in a direction capable of photographing an occupant C. ¶ [0054] and [0097], discloses the occupant could be any of inside the care. The driver, the person on the front passenger seat, or the occupant in a rear seat of the vehicle.)
 Aoki does not explicitly disclose the following which would have been obvious in view of Freese from similar field of endeavor “position information of skeleton points at a plurality of positions of a body of the person,” (Freese, Figs 2-3, ¶ [0072] discloses characteristic body points of the passenger can be collected.)
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine Freese technique of determining body point characteristics of the vehicle occupant into Aoki technique to provide the known and expected uses and benefits of Freese technique over image processing technique of Aoki. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Freese to Aoki in order to select specific body regions of passengers of the motor vehicle individually. Refer to Freese ¶[0004].
Aoki as modified by Freese does not explicitly disclose the following which would have been obvious in view of Imaida from similar field of endeavor “wherein the human body information acquisition unit is configured to acquire thigh information which is position information of a skeleton point of a thigh of the person, “and lower leg information which is position information of a skeleton point of a lower leg of the person” (Imaida, page 3, lines 14-19 discloses the analysis device described above uses the posture angles of the thighs and lower legs detected at the first timing detected and the lengths of the thighs and lower legs stored in the storage means, so that the height position of the hip joint of the mounting leg Hip height calculating means for calculating the height position calculated by the hip joint height calculating means, and posture angles of the thighs and lower legs detected during the swing leg period from the first timing to the second timing, It is preferable to further include a foot height calculating means for calculating the height position of the toes of the attached leg during the free leg period using the lengths of the thighs and lower legs stored in the storage means. According to this analysis device, it is possible to quantitatively grasp the toe transport (especially how the toes are raised) during the period when the attached leg is a free leg.)
 “and the human body information acquisition unit includes a tiptoe position estimating part configured to estimate a tiptoe position of a foot of the person based on the acquired thigh information and the acquired lower leg information.” (Imaida, page 3, lines 14-19 discloses calculating the height position of the toes of the attached leg during the free leg period using the lengths of the thighs and lower legs stored in the storage means.)
 At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine Imaida technique of estimating toe position using length of thigh and lower leg into Aoki as modified by Freese technique to provide the known and expected uses and benefits of Imaida technique over image processing technique of Aoki as modified by Freese. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Imaida to Aoki as modified by Freese would be a simple substitution of one known element for another to obtain predictable results.

As per claim 2, in view of claim 1, Aoki as modified by Freese as modified by Imaida discloses “wherein the human body information acquisition unit is configured to acquire, as the thigh information, coordinates of a skeleton point at a hip joint position and a skeleton point at a knee joint position in the captured image and a thigh length which is a distance between the skeleton point at the hip joint position and the skeleton point at the knee joint position,” (Imaida, page 3, lines 15-19 discloses the hip joint of the mounting leg Hip height calculating means for calculating the height position calculated by the hip joint height calculating means, and posture angles of the thighs and lower legs detected during the swing leg period from the first timing to the second timing, It is preferable to further include a foot height calculating means for calculating the height position of the toes of the attached leg during the free leg period using the lengths of the thighs and lower legs stored in the storage means.)
 “and acquire, as the lower leg information, coordinates of a skeleton point at an ankle joint position,” (Imaida, page 3, lines 53-59 discloses Furthermore, since the angle of the ankle joint when the toes are in contact with the foot uniquely corresponds to the posture angle of the lower leg, the posture angle sensor that detects the posture angle of the lower leg is used to detect the angle of the ankle joint. It can be replaced with a sensor. That is, by a combination of a posture angle sensor that detects the posture angle of the thigh and an angle sensor that detects the angle of the ankle joint, or a combination of an angle sensor that detects the angle of the knee joint and an angle sensor that detects the angle of the ankle joint Also, the posture angles of the thigh and the lower leg can be respectively detected. )
“and the tiptoe position estimating part is configured to set a foot length of the foot in a relationship proportional to the thigh length, and estimate, as the tiptoe position, a position separated by the foot length based on the coordinates of the skeleton point at the ankle joint position.”   (Imaida, page 3, lines 14-19 discloses calculating the height position of the toes of the attached leg during the free leg period using the lengths of the thighs and lower legs stored in the storage means. page 3, lines 53-59 discloses Furthermore, since the angle of the ankle joint when the toes are in contact with the foot uniquely corresponds to the posture angle of the lower leg, the posture angle sensor that detects the posture angle of the lower leg is used to detect the angle of the ankle joint. It can be replaced with a sensor. That is, by a combination of a posture angle sensor that detects the posture angle of the thigh and an angle sensor that detects the angle of the ankle joint, or a combination of an angle sensor that detects the angle of the knee joint and an angle sensor that detects the angle of the ankle joint Also, the posture angles of the thigh and the lower leg can be respectively detected. )

Allowable Subject Matter

                  Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 3-4.

						Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/            Examiner, Art Unit 2661